


Exhibit 10.1


ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT


THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”), dated as of January 15, 2014, is made by and between THE
FRESHWATER GROUP, INC., an Arizona corporation (“Assignor”), and WATERMARK
PARKVIEW OWNER, LLC, a Delaware limited liability company (“Assignee”).
WHEREAS, Assignor entered into that certain Purchase and Sale Agreement (as
amended from time to time, the “Purchase Contract”) dated as of October 31,
2013, between Assignor, as purchaser, and Parkview Frisco, L.P., a Texas limited
partnership (“Seller”), pursuant to which Assignor agreed to purchase, and
Seller agreed to sell, the Property, as more particularly described in the
Purchase Contract; and
WHEREAS, in accordance with the terms of Section 22(i) of the Purchase Contract,
Assignor desires to assign, and Assignee desires to assume, all of Assignor’s
right, title and interest in, to and under the Purchase Contract.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises herein
contained, and other good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:
1.ASSIGNMENT AND ASSUMPTION.  In accordance with the terms of Section 22(i) of
the Purchase Contract, Assignor hereby sells, assigns, transfers and conveys all
of Assignor’s right, title and interest in, to and under the Purchase Contract
to Assignee, without recourse, representation or warranty, and Assignee hereby
accepts Assignor’s interest in, to and under the Purchase Contract and assumes
all of the duties, obligations and responsibilities of Assignor thereunder.
2.SUCCESSORS AND ASSIGNS.  This Assignment shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective heirs,
successors and assigns.
3.COUNTERPARTS; NO ORAL MODIFICATIONS. This Assignment may be executed in
counterparts by .pdfs or facsimile signatures, each of which shall be deemed an
original, but all of which shall constitute one and the same instrument. This
Assignment may not be modified except pursuant to a written instrument executed
by all of the parties hereto.
4.GOVERNING LAW.  This Assignment shall be governed by and construed in
accordance with the laws of the State of Texas.
[NO FURTHER TEXT ON THIS PAGE]





1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the day and year first above written.




ASSIGNOR:


THE FRESHWATER GROUP, INC.,
an Arizona corporation




By:    /s/ David Freshwater
Name:    David Freshwater
Title:    President




ASSIGNEE:


WATERMARK PARKVIEW OWNER, LLC,
a Delaware limited liability company




By:    /s/ David Barnes
Name:    David Barnes
Title:    Authorized Signatory



Signature Page to Assignment and Assumption of PSA (Frisco)